Name: COMMISSION REGULATION (EC) No 1793/96 of 16 September 1996 fixing the export refunds on pigmeat
 Type: Regulation
 Subject Matter: animal product;  trade policy;  foodstuff
 Date Published: nan

 No L 234/ 10 fENl Official Journal of the European Communities 17. 9 . 96 COMMISSION REGULATION (EC) No 1793/96 of 16 September 1996 fixing the export refunds on pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regula ­ tion (EC) No 3290/94 (2), and in particular the second paragraph of Article 13 (3) thereof, Whereas Article 13 of Regulation (EEC) No 2759/75 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund on the products listed in Article 1 ( 1 ) of Regulation (EEC) No 2759/75 according to destination ; Whereas the refunds should be fixed taking account of the amendments to the refund nomenclature established by Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EC) No 1222/96 (4); Whereas Council Regulation (EEC) No 990/93 (*), as amended by Regulation (EC) No 1380/95 (% prohibits trade between the European Community and the Federal Republic of Yugoslavia (Serbia and Montenegro); whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 hereof and in Council Regulation (EC) No 462/96 Q; whereas account should be taken of this fact when fixing the refunds; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Whereas Article 13 of Regulation (EEC) No 2759/75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices for these products within the Community may be covered by an export refund; Whereas it follows from applying these rules and criteria to the present situation on the market in pigmeat that the refund should be fixed as set out below; HAS ADOPTED THIS REGULATION: Whereas, in the case of products falling within CN code 0210 19 81 , the refund should be limited to an amount which takes account of the qualitative characteristics of each of the products falling within these codes and of the foreseeable trend of production costs on the world market; whereas it is important that the Community should continue to take part in international trade in the case of certain typical Italian products falling within CN code 0210 19 81 ; Article 1 The list of products on which the export refund specified in Article 15 of Regulation (EEC) No 2759/75 is granted and the amount of the refund shall be as set out in the Annex hereto. Whereas, because of the conditions of competition in certain third countries, which are traditionally importers of products falling within CN codes 1601 00 and 1602, the refund for these products should be fixed so as to take this situation into account; whereas steps should be taken to ensure that the refund is granted only for the net weight of the edible substances, to the exclusion of the net weight of the bones possibly contained in the said preparations; Article 2 This Regulation shall enter into force on 17 September 1996 .Whereas, since economically significant quantities of other pigmeat products are not being exported at present, there is no need to fix a refund for these products; O OJ No L 366, 24. 12 . 1987, p. 1 . (4) OJ No L 161 , 29 . 6 . 1996, p . 62. 5 OJ No L 102, 28 . 4. 1993, p . 14. (') OJ No L 282, 1 . 11 . 1975, p . 1 . 2 OJ No L 349, 31 . 12 . 1994, p . 105. (6) OJ No L 138 , 21 . 6 . 1995, p . 1 . 0 OJ No L 65, 15 . 3 . 1996, p . 1 . 17. 9 . 96 EN Official Journal of the European Communities No L 234/ 11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 September 1996 . For the Commission Franz FISCHLER Member of the Commission ANNEX to the Commission Regulation of 16 September 1996 fixing the export refunds on pigmeat (ECU/100 kg net weight) (ECU/100 kg net weight) Product code Destination of refund (') Amount of refund (2) Product code Destination of refund (') Amount of refund (2) 0203 11 10 000 01 0,00 0203 29 15 100 01 0,00 0203 12 11 100 01 0,00 0210 11 31 110 01 85,00 0203 12 19 100 01 0,00 0210 11 31 910 01 85,00 0203 19 11 100 01 0,00 0210 12 19 100 01 18,00 0203 19 13 100 01 0,00 0210 19 81 100 01 95,00 0203 19 15 100 01 0,00 0210 19 81 300 01 75,00 0203 21 10 000 01 0,00 1601 00 91 100 01 30,00 0203 22 11 100 01 0,00 1601 00 99 100 01 10,00 0203 22 19 100 01 0,00 1602 41 10 210 01 65,00 0203 29 11 100 01 0,00 1602 42 10 210 01 42,00 0203 29 13 100 01 0,00 1602 49 19 190 01 15,00 (') The destinations are as follows : 01 All third countries . (2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 and Regulation (EC) No 462/96 are observed . NB: The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.